Upon consideration of the petition filed by Plaintiff on the 5th day of July 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Plaintiff on the 5th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Cleveland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 11th day of October 2007."